

[Translation]


 
 
Department Head
Team Manager
Team Member
 
 
 
 



Amendment to Kun-Mortgage Agreement
(Increase of Maximum Credit Amount)


Kun-Mortgagee:    The Korea Development Bank
Debtor:        Amkor Technology Korea, Inc.
Kun-Mortgagor:    Amkor Technology Korea, Inc.


Whereas the above mentioned parties entered into the Kun-Mortgage Agreement (the
“Agreement”) dated July 2, 2012 on the properties described in the attachment
and completed the following registrations of kun-mortgage submitted to the
Registration Division of the Seoul Eastern District Court under the submission
No. 39384 on July 4, 2012:


Incheon District Court, Geyang Registration Division 31399;
Incheon District Court, Northern Incheon Registration Division 42847; and
Gwangju District Court Registration Office 131319;


The said parties hereby agree to amend the terms of the Agreement as follows by
an agreement between the parties:


Maximum Credit Amount:    USD 480,000,000.


Each provision of the existing Agreement shall apply mutatis mutandis to this
Amendment to Kun-Mortgage Agreement.


4. 29, 2013


Creditor & Mortgagee:
The Korea Development Bank
 
Address:
16-3, Yoido-dong, Youngdeungpo-gu, Seoul
 
Proxy:
Hyung-Jong Kim
 
 
(Handling Branch: Head Office Corporate Finance Department 1)
 
 
 
 
Debtor:
Amkor Technology Korea, Inc. (seal)
 
Address:
100, Amkor-ro, Buk-gu, Gwangju
 
 
Representative Director Joo-Ho Kim
 
 
 
Seal
Mortgagor:
Amkor Technology Korea, Inc. (seal)
Compared by:
Address:
100, Amkor-ro, Buk-gu, Gwangju
 
 
Representative Director Joo-Ho Kim
 




